OPINION — AG — ** SOIL CONSERVATION — PURCHASE — EQUIPMENT ** IN VIEW OF 2 O.S. 804 [2-804](D), THE STATE SOIL CONSERVATION BOARD (IF IT DEEMS ADVISABLE TO DO SO) MAY PURCHASE A GRASS PLANTING MACHINE FROM THE APPROPRIATION FOR " FIELD SERVICE " MADE IN SENATE BILL IN ORDER TO MAKE SUCH MACHINE AVAILABLE TO ON LOAN BASIS TO SOIL CONSERVATION DISTRICTS, WHEN SUCH LOAN IS MADE FOR THE PURPOSE OF ASSISTING DISTRICTS IN CARRYING OUT OF THEIR LAWFUL POWERS AND PROGRAMS. (LEND, STATE EQUIPMENT, COUNTY, EXPENSES) CITE: 2 O.S. 808 [2-808], 2 O.S. 804 [2-804] (RICHARD M. HUFF)